                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA
JEANINE SCHUTZ,                            :
                    Plaintiff              :    CIVIL ACTION NO. 3:18-830
        v.                                 :         (JUDGE MANNION)
AMERICAN GENERAL LIFE                      :
INSURANCE COMPANY,
                                           :
                    Defendant
                                           :
                                 MEMORANDUM
        Pending before the court is the plaintiff’s motion for remand. (Doc. 7).
Upon review, the motion will be DENIED.
        On April 7, 2015, the plaintiff initiated the instant action by filing a writ
of summons in the Court of Common Pleas of Lackawanna County. According
to the plaintiff’s motion to remand, the civil cover sheet accompanying the writ
of summons reflected that the nature of the plaintiff’s case against the
defendant was “breach of contract” and “bad faith”. The writ of summons was
served on the defendant by certified mail, return receipt requested on April 17,
2015.
        On April 29, 2015, the plaintiff provides that she served the defendant
with a motion to conduct pre-complaint discovery, in which she indicated that
she “believes that the Defendant’s denial of her benefits constitutes a breach
of contract and statutory and common law bad faith.” The defendant filed
responses to the plaintiff’s request for pre-complaint discovery.
        By e-mail dated October 14, 2016, the plaintiff forwarded the defendant
a settlement demand which contained allegations that the defendant acted in
bad faith. The plaintiff made a settlement demand in excess of $75,000. The
e-mail reflected the plaintiff’s intention to file a complaint if the matter was not
settled. According to the plaintiff, the defendant never responded to the
settlement demand and never ruled the plaintiff to file a complaint.
      On March 28, 2018, the plaintiff filed a complaint in the Court of
Common Pleas of Lackawanna County and, on April 17, 2018, the defendant
removed the action to this court. In her motion to remand, the plaintiff argues
that, pursuant to 28 U.S.C. § §1446(b)(1), the defendant was required to file
its notice of removal within 30 days after the receipt by the defendant of a
copy of the initial pleading setting forth the claim for relief upon which such
action or proceeding is based, which the plaintiff apparently believes to be the
writ of summons.
      Title 28 U.S.C. §1446(b)(1) provides, in relevant part, that “notice of
removal of a civil action or proceeding shall be filed within 30 days after the
receipt by the defendant, through service or otherwise, of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding
is based.” The Court of Appeals for the Third Circuit has found that “the time
to remove is triggered by ‘receipt of the complaint’” Sikirica v. Nationwide Ins.
Co., 416 F.3d 214, 222 (3d Cir. 2005) (quoting Murphy Bros., Inc. v. Michetti
Pipe Stringing, Inc., 526 U.S. 344, 348 (1999)). A writ of summons not served
simultaneously with a complaint cannot constitute the initial pleading. See


                                         2
Binder v. Weststar Mortgage, Inc., 2015 WL 790203, at *1 (E.D.Pa. Feb. 25,
2015) (citing Lane v. CBS Broad, Inc., 2008 WL 910000, at *5 (E.D.Pa. Apr.
2, 2008)). The plaintiff’s complaint in this case was filed on March 28, 2018,
and the defendant’s notice of removal was filed April 17, 2018, within the 30-
day period required by §1446(b)(1).
         The plaintiff also argues that 28 U.S.C. §1446(c)1 provides that a case
may not be removed on the basis of jurisdiction conferred by way of §1332
more than one year after commencement of the action. The plaintiff argues
that the one year limitation is triggered when the action commences in state
court and not at the time an initial pleading or other court paper is filed as in
§1446(b). Because the defendant did not remove the instant action within one
year of the filing of the writ of summons, which the plaintiff provides is the
commencement of the action in state court, the plaintiff argues that the notice
of removal is untimely in this case and the matter must be remanded to state
court.
         Title 28 U.S.C. §1446(c)(1), which provides the one-year time limit for
removal in diversity cases, applies to cases removed under subsection



         1
             Title 28 U.S.C. §1446(c)(1) provides:

         A case may not be removed under subsection (b)(3) on the basis
         of jurisdiction conferred by section 1332 more than 1 year after
         commencement of the action, unless the district court finds that
         the plaintiff has acted in bad faith in order to prevent a defendant
         from removing the action.

                                           3
§1446(b)(3)2. That subsection applies only where the case stated by the initial
pleading is not removable, which is not the case here. While some courts
have calculated the one-year time limit where no complaint was filed for over
a year after the case was commenced by a writ of summons, the more
convincing reading is that “initial pleading” means “complaint” throughout
§1446 and, as such, neither §1446(b)(3), nor the one-year limitation applies
in this case. Reading the statute otherwise could result in plaintiffs being
allowed to file a writ of summons and hold the complaint in excess of one year
in order to keep the action from ever reaching federal court. See Binder, 2015
WL 790203, at *2 n. 1 (citing Parker Hannifin Corp. v. Federal Ins. Co., 23
F.Supp.3d 588 (W.D.Pa. 2014)).
      Finally, the plaintiff argues that, pursuant to §1446(b)(3), the motion for
pre-complaint discovery and settlement demand constituted “other paper[s]”
from which the defendant should have ascertained that the case was
removable and, therefore, the defendant should have filed a notice of removal
within 30      days of either the motion for pre-complaint discovery or the
settlement demand letter. Because the defendant failed to do so, the plaintiff

      2
          Title 28 U.S.C. §1446(b)(3) provides:

      Except as provided in subsection (c), if the case stated by the
      initial pleading is not removable, a notice of removal may be filed
      within 30 days after receipt by the defendant, through service or
      otherwise, of a copy of an amended pleading, motion, order or
      other paper from which it may first be ascertained that the case
      is one which is or has become removable.

                                        4
argues that the notice of removal is untimely on this basis as well.
          As indicated, subsection 1446(b)(3) applies where the case stated by
the initial pleading is not removable. The court has found this section
inapplicable in this case.
          For all of the foregoing reasons, the plaintiff’s motion to remand will be
denied. An appropriate order shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-830-01.wpd




                                                                   5
